Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 2 to Schedule TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Expedia, Inc. (Name of Subject Company (Issuer)) Expedia, Inc. (Name of Filing Person (Offeror/Issuer)) Common Stock, Par Value $.001 Per Share (Title of Class of Securities) 30212P105 (CUSIP Number of Class of Securities) Burke F. Norton, Esq. Executive Vice President, General Counsel and Secretary Expedia, Inc. 3150 139th Avenue S.E. Bellevue, WA 98005 Telephone: (425) 679-7200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copy to: Pamela S. Seymon, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Telephone: (212) 403-1000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** $3,499,999,950 $107,450 * Calculated solely for purposes of determining the amount of the filing fee. Pursuant to Rule 0-11(b)(1) of the Securities Exchange Act of 1934, as amended, the Transaction Valuation was calculated by multiplying 116,666,665(the maximum number of shares originally sought to berepurchased)by the maximum possible tender offer price of $30.00 per share. ** The amount of the filing fee, calculated in accordance with Rule 0-11(b)(1) of the Securities Exchange Act of 1934, as amended, equals $30.70 per million of the value of the transaction. þ Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $107,450 Filing Party: Expedia, Inc. Form or Registration No.: Schedule TO Date Filed: June 29, 2007 ¨
